Citation Nr: 1403651	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-47 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peptic ulcer.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include degenerative lumbar disk disease, sacroiliitis and lumbar radiculitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Myasthenia Gravis.

5.  Entitlement to service connection for a low back disability, to include degenerative lumbar disk disease, sacroiliitis and lumbar radiculitis. 

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for Myasthenia Gravis.

REPRESENTATION

Appellant represented by:	Attorney Osborne E. Powell, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1968, to include service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a videoconference hearing before the undersigned in June 2011.  A transcript of the hearing is of record.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The issues of entitlement to service connection for low back disability (to include degenerative lumbar disk disease, sacroiliitis and lumbar radiculitis), skin disability and Myasthenia Gravis are addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  On the record at the June 2011 hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for peptic ulcer. 

2.  In a July 2004 rating decision, the RO denied service connection for a low back disability, to include degenerative lumbar disk disease, sacroiliitis and lumbar radiculitis, and a skin disability; the Veteran did not perfect an appeal of that decision within one year of being notified, and the decision became final.

3.  In a June 2006 rating decision, the RO denied service connection for Myasthenia Gravis; the Veteran did not perfect an appeal of that decision within one year of being notified, and the decision became final.

4.  Evidence received since the July 2004 rating decision (with respect to a low back disability, to include degenerative lumbar disk disease, sacroiliitis and lumbar radiculitis, and a skin disability) and since the June 2006 rating decision (with respect to Myasthenia Gravis) is new and material and raises a reasonable possibility of substantiating the claims of entitlement to service connection for these disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to service connection for peptic ulcer by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The July 2004 rating decision, which denied the Veteran's claims of entitlement to service connection for a low back disability, to include degenerative lumbar disk disease, sacroiliitis and lumbar radiculitis, and a skin disability, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

3.  The June 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for Myasthenia Gravis, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

4.  New and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability (to include degenerative lumbar disk disease, sacroiliitis and lumbar radiculitis), a skin disability and Myasthenia Gravis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Peptic Ulcer

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

At the June 2011 hearing (as reflected in the transcript), the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for peptic ulcer.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.

Claims to Reopen

The Veteran seeks to reopen and establish service connection for a low back disability (to include degenerative lumbar disk disease, sacroiliitis and lumbar radiculitis), a skin disability and Myasthenia Gravis.  The record reflects that the Veteran has been provided all required notice in these matters, to include notice with respect to reopening previously denied claim and the effective-date and disability-rating elements of these claims.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006), Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) regarding the claims to reopen. 

The Veteran initially filed a claim for service connection for a low back disability and a skin disability in October 2003.  In a July 2004 rating decision, the RO denied his claim, stating that no chronic low back or skin disability was shown in service, and no current low back or skin disability was shown to be related to service.  The Veteran did not appeal and this decision became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the July 2004 rating decision included service treatment records (STRs) which show the Veteran's complaints of back pain on one occasion and an acute abdominal rash on one occasion, but no subsequent diagnosis of chronic low back or skin disability, to include at discharge.  Also of record were VA outpatient treatment records dated from 1999 to 2000, which note diagnoses of degenerative lumbar disk disease, lumbar radiculitis, sacroiliitis and scalp folliculitis, but no opinion that such disabilities are related to the Veteran's military service.

The Veteran filed his original claim of entitlement to service connection for Myasthenia Gravis in April 2006.  A June 2006 rating decision denied entitlement to service connection for Myasthenia Gravis, stating (in pertinent part) that complaints or findings related to Myasthenia Gravis were not shown in service, and no current Myasthenia Gravis was shown to be related to service, to include herbicide exposure.  The Veteran did not appeal and this decision became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the June 1970 rating decision included STRs which are negative for complaints or findings of a neuromuscular autoimmune disability, to include Myasthenia Gravis.  Also of record were VA treatment records dated from 1999 to 2006, which note a diagnosis of Myasthenia Gravis, but no opinion that such disability is related to the Veteran's military service.

Regarding the instant claim to reopen, evidence received subsequent to the July 2004 rating decision (for low back disability and skin disability) and the June 2006 rating decision (for Myasthenia Gravis) includes testimony from the Veteran provided during a June 2011 hearing.  He claims that he has had back problems and skin problems since service.  His statements are presumed to be credible for purposes of reopening the claims. The Veteran alternately argues that his Myasthenia Gravis has compromised his immune system, which led to him developing his current skin problems.  Also of record is a May 2011 medical opinion from Dr. R.D.H., a gastroenterologist, who opined that the Veteran's Myasthenia Gravis is related to his inservice Agent Orange exposure, and possibly related to his service-connected PTSD.  Dr. R.D.H. also opined that the Veteran's Myasthenia Gravis has caused falls which aggravated the Veteran's low back disabilities.  

All of this evidence is new since the prior final denials.  Moreover, the evidence submitted since the final July 2004 and June 2006 rating decisions relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a low back disability, a skin disability and Myasthenia Gravis, and raises a reasonable possibility of substantiating the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Accordingly, the claims are reopened.  


ORDER

The appeal for entitlement to service connection for peptic ulcer is dismissed.

New and material evidence to reopen a claim of entitlement to service connection for a low back disability, to include degenerative lumbar disk disease, sacroiliitis and lumbar radiculitis, has been received; to this extent, the appeal is granted. 

New and material evidence to reopen a claim of entitlement to service connection for a skin disability has been received; to this extent, the appeal is granted. 

New and material evidence to reopen a claim of entitlement to service connection for Myasthenia Gravis has been received; to this extent, the appeal is granted. 


REMAND

Additional development is required before the Veteran's reopened claims are decided.  First, the Veteran must be sent the appropriate VCAA notice letter for these service connection claims.

Moreover, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Therefore, on remand, the Veteran should be scheduled for VA examinations to determine whether his claimed low back disability, skin disability and/or Myasthenia Gravis are related to his military service, to include presumed herbicide exposure therein, or to a service-connected disability.  Prior to the examinations, all outstanding, pertinent VA and private treatment records should be obtained.  


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice letter for the issues of entitlement to service connection for low back disability (to include degenerative lumbar disk disease, sacroiliitis and lumbar radiculitis), skin disability and Myasthenia Gravis. 

2.  Obtain and associate with the claims file any outstanding records pertaining to treatment of the Veteran's low back disability, skin disability and Myasthenia Gravis.  A specific request should be made for records from the Columbia VAMC since May 2010.  All attempts to procure records identified by the Veteran should be documented in the claims file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Arrange for the Veteran to be examined to determine the nature and etiology of his diagnosed Myasthenia Gravis.  The claims file must be made available to the examiner for review.  Following an interview, examination, and complete review of the file, to include the multiple medical treatise submitted by the Veteran, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's Myasthenia Gravis is causally related to event(s) in service.  The examiner should specifically address the argument that the Veteran's presumed exposure to herbicides in service (e.g., Agent Orange) led to his Myasthenia Gravis.  An opinion should also be rendered as to whether it is at least likely as not that the Myasthenia Gravis was caused or aggravated (worsened) by his service-connected PTSD.

The examiner should acknowledge and discuss the May 2011 medical opinion from Dr. R.D.H..  A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, arrange for the Veteran to be examined to determine the nature and etiology of any low back disability, to include degenerative lumbar disk disease, sacroiliitis and lumbar radiculitis, diagnosed during the appeal period.  The claims file must be made available to the examiner for review.  

For each and/or every disability diagnosed, opine whether it is at least as likely as not (probability of 50 percent or greater) that any such disability is causally related to event(s) in service.  The examiner should acknowledge and discuss the Veteran's statements that he had back problems in service.  If Myasthenia Gravis is found to be related to service, then the examiner should also comment on the likelihood that any back disability was caused or aggravated (worsened) by his Myasthenia Gravis or symptoms related thereto (e.g. gait disturbance and/or repeated falls).

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Arrange for the Veteran to be examined to determine the nature and etiology of any skin disability diagnosed during the appeal period.  The claims file must be made available to the examiner for review.  

For each and/or every disability diagnosed, opine whether it is at least as likely as not (probability of 50 percent or greater) that any such disability is causally related to event(s) in service, to include presumed herbicide exposure therein.  The examiner should acknowledge and discuss the Veteran's statements that he had skin problems in service.  If Myasthenia Gravis is found to be related to service, then the examiner should also comment on the likelihood that any skin disability was caused or aggravated (worsened) by his Myasthenia Gravis (i.e., the Myasthenia Gravis compromised the Veteran's immune system and resulted in his skin disorder(s)).

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

7.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


